Appeal by employer and its insurance carrier from an award of death benefits under the Workmen’s Compensation Law. Decedent was employed as a truck driver, and in connection with such employment he had leased his own truck to the employer. Shortly before he was killed he had returned from a hauling trip and took his truck to a garage to be serviced. There is evidence that he was also trying to find the dispatcher of the employer at the time. He left the garage to go to a tavern and was there for some time. When crossing the road, as he went back to the garage, he was struck by an automobile and was killed. The board has found that this accident arose out of and in the course of his employment. We cannot say, as a matter of law, that there is no evidence to sustain the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.